Citation Nr: 1605194	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-23 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for rheumatoid arthritis (hereinafter "RA"), to include as secondary to herbicide exposure.  
 
2. Entitlement to service connection for spleen, gallbladder, and pancreas removal (hereinafter "pancreatitis"), to include as secondary to herbicide exposure and service-connected diabetes mellitus, type II.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970 with service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for the Veteran's RA and pancreatitis. 

In July 2013, the Veteran presented sworn testimony during a video conference hearing, which was chaired by a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who held the July 2013 video conference hearing is no longer employed at the Board.  As a result, in March 2014, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board.  38 C.F.R. § 20.707 (2015).  He was advised that if he did not respond within 30-days of the letter that the Board would assume that he did not want an additional hearing.  To date, the Veteran has yet to respond to the March 2014 letter.

The Board most recently remanded the issues in July 2014 for addendum medical opinions addressing whether the Veteran's RA and pancreatitis were related to or the result of the Veteran's presumed in-service herbicide exposure.  The VA examiners submitted addendum opinions in June 2015.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


FINDINGS OF FACT

1. The Veteran does not have RA that manifested during service or is otherwise related to service, to include as secondary to herbicide exposure.

2. The Veteran does not have pancreatitis that manifested during service or is otherwise related to service, to include as secondary to herbicide exposure and service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1. Rheumatoid arthritis was not incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. Spleen, gallbladder, and pancreas removal was not incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the claim of service connection for RA and pancreatitis, the Veteran was sent a letter in August 2007 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and the Veteran in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in connection with his claims in March 2008, with addendums in June 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination and its addendums are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  The examiner considered the Veteran's statements and provided explanations for the findings made, relying on and citing to the records reviewed.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, service connection based solely on continuity of symptomatology is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases recognized by VA as being chronic and listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

VA regulations provide that certain diseases associated with exposure to herbicides agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2015).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.  In general, for service connection to be granted for one of these diseases, it must be manifested to a degree of 10 percent or more at any time after service.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

The Veteran contends that he has RA and pancreatitis for which he should be service-connected.  Specifically, he believes that his RA developed as a result of exposure to herbicides, and that his pancreatitis developed as a result of exposure to herbicide or his service-connected diabetes mellitus, type II.  The evidence of record comprises the Veteran's service treatment records (STRs), VA and private treatment records, VA examinations in March 2008 with addendums in June 2015, and the Veteran's statements.

In the Veteran's STRs, his July 1968 entrance report of medical examination noted normal clinical evaluations and no complaints or diagnosis of RA or pancreatitis problems.  In his May 1970 separation report of medical examination, the examiner reported that all evaluations were normal and that there were no complaints or diagnosis of RA or pancreas, spleen, and gallbladder problems.  See VBMS, 08/04/2014, STRs, 3, 18.

Private treatment records in September 2001 revealed a recent diagnosis of erosive seronegative RA.  See VBMS, 10/04/2007, Medical Records Non-Government Facility, 25.  Records dated in June 2006 showed that the Veteran underwent a Whipple procedure to remove his pancreas, spleen, and gallbladder due to a possible pancreatic tumor, but which was later diagnosed as autoimmune pancreatitis.  See VBMS, 08/16/2007, Medical Records Non-Government Facility, 11.  A private physician noted in July 2006 that patients with autoimmune pancreatitis "may also have other types of autoimmune diseases, or manifestations of fibrosclerotic diseases such as retroperitoneal fibrosis or inflammatory pseudo-tumor of the orbit."  Id. at 71.

At a March 2008 VA examination, the examiner reviewed the Veteran's medical history and noted that he was diagnosed with lymphoplasmacytic sclerosing chronic pancreatitis, which was also known as autoimmune pancreatitis, a benign and rare condition, which was "closely associated with other immune type illness, such as that of the thyroid, and coincidentally, rheumatoid arthritis."  The examiner consulted medical literature and stated that "upon review of the medical literature, [he found] no etiological association between this disorder and diabetes mellitus, type II."  As such, the VA examiner opined that it was less likely than not that the Veteran's diabetes mellitus, type II, was the cause of or related to the autoimmune pancreatitis and the Whipple procedure to remove the Veteran's pancreas, spleen, and gallbladder.  See VBMS, 08/06/2008, VA Examination.

In August 2008, the Veteran's private physician expressed doubt as to whether an appeal for the Veteran's RA would be successful, but stated that the Veteran "may want to ask [VA] to explore" the pancreatitis.  He explained that the pancreatitis affected the exocrine pancreas cells, which were involved in making digestive enzyme in the pancreas, rather than the beta cells, which made insulin and were involved in diabetes.  He clarified that the Veteran's autoimmune pancreatitis "clearly developed due to recent diarrhea, malabsorption, and weight loss."  Further, the physician stated that autoimmune pancreatitis was not a common condition and that "there [was] minimal information associated with Agent Orange."  See VBMS, 09/11/2008, Medical Records Non-Government Facility.

VA treatment records from April 2012 to June 2015 showed ongoing treatment for RA and pancreatitis.  In December 2012, the Veteran's VA physician noted that it appeared that the Veteran had IgG4 related disease, which "involved the joints with consistent synovial biopsy, the liver with consistent biopsy, the autoimmune pancreatitis, [and] the pseudo-tumor of his orbits."  The VA physician also stated that the Veteran's arthritis was "probably more related to the IgG4 rather than rheumatoid arthritis," but that more current x-rays were needed before making the determination.  See VBMS, 03/18/2015, Medical Records Government Facility, 12, 18.

At his July 2013 hearing, the Veteran testified that he believed that his RA, autoimmune pancreatitis, swelling of the eye, and the removal of his pancreas were all linked together and were the result of his in-service herbicide exposure.  He claimed that his VA physician had told him that the issues were caused by his herbicide exposure, but the Veteran was unsure whether that had been put into writing.  The Veteran also contended that he believed that "Agent Orange compromised [his] immune system."

In the June 2015 addendum addressing the Veteran's pancreatitis, the VA examiner explained the difference between diabetes mellitus, type I, and diabetes mellitus, type II and opined that based on the Veteran's medical history it was at least as likely as not that the Veteran's current diabetes mellitus, type I, was "a foreseeable outcome from the loss of pancreatic tissue following a Whipple procedure."  However, the examiner elaborated that the "current medical literature was silent for an etiologic association between diabetes mellitus, type II and pseudo-tumor formation (Autoimmune Pancreatitis)."  As such, the VA examiner opined that it was less likely than not that the Veteran's service-connected diabetes mellitus, type II was "related to, caused and/or aggravated the development of Autoimmune Pancreatitis."  The examiner concluded that, 

collectively, [it was] less likely than not that the Veteran's claimed removal of the pancreas, spleen and gallbladder was related to, resulted of, and/or aggravated by his in-service herbicide exposure because of the lack of medically-based, clinical evidence to support a nexus between the diagnosed Autoimmune Pancreatitis condition/Whipple procedure outcomes and exposure to herbicides while serving in the Republic of Vietnam.

See VBMS, 06/25/2015, VA Examination. 

Further, in the June 2015 addendum addressing the Veteran's RA, the VA examiner reviewed the Veteran's contentions and medical history, and opined that his RA was "less likely than not incurred in or cause by the claimed in-service injury, event, or illness, to include as secondary to herbicide exposure."  The examiner noted the lack of complaints and diagnosis while in service, as well as post-service until the diagnosis in 2001, over 30 years after his discharge from active duty.  The VA examiner reviewed and discussed medical treatises, which stated that there was "inadequate or insufficient evidence to determine whether there was an association between exposure to herbicides and specific infectious, allergic, or autoimmune diseases."  The examiner noted that one treatise stated that the "heritability of RA has been estimated to be about 60 [percent]" and that "genetic susceptibility has also been associated with environmental factors, primarily smoking."  The examiner concluded that "the etiology of [RA] in the Veteran includes genetic factor, environmental factors, specifically smoking, and gene-environmental interaction, but does NOT include herbicide exposure."  See VBMS, 06/23/2015, VA Examination, 23.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for RA and pancreatitis, to include as due to herbicide exposure.  The Board concedes that the Veteran was exposed to herbicides while serving in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The Board also acknowledges that VA and private treatment records confirm that the Veteran was diagnosed with RA and underwent a Whipple procedure to remove his pancreas, spleen, and gallbladder, and that he was diagnosed with autoimmune pancreatitis. 

First, the Board finds that the Veteran's RA and pancreatitis were not manifested within a year of the Veteran's separation from service and, therefore, may not be service connected on that basis.  Specifically, the Board notes that the Veteran was first diagnosed with RA in 2001, over 30 years after service, and that he underwent the Whipple procedure and was diagnosed with autoimmune pancreatitis in June 2006, 36 years after service.  See 38 C.F.R. § 3.307(a).  

Next, the Board finds that the Veteran's claims fail on a presumptive basis based on exposure to herbicides.  As a preliminary matter, the Board notes that RA and pancreatitis are not among those diseases associated with exposure to herbicide agents.  Further, in August 2008, the Veteran's private physician stated that his autoimmune pancreatitis developed due to his recent diarrhea, malabsorption, and weight loss, and explained that the pancreatitis affected a different type of cells than his diabetes mellitus, type II.  His physician also noted that autoimmune pancreatitis was not a common condition and that there was little information that associated the condition with Agent Orange exposure.  The physician did not provide a medical opinion on whether the Veteran's pancreatitis was caused by or the result of his presumed in-service herbicide exposure.  The Board notes that the June 2015 VA examiner noted a similar lack of "medically-based, clinical evidence to support a nexus between the diagnosed Autoimmune Pancreatitis condition/Whipple procedure outcomes and exposure to herbicides"  As such, the VA examiner opined that it was less likely than not that the Veteran's presumed in-service herbicide exposure caused or resulted in his pancreatitis.  

Further, the Board notes that in August 2008, the Veteran's private physician opined that he was doubtful that an appeal for the RA would succeed.  In addition, the Board observes that in December 2012, the Veteran's VA physician stated that the Veteran's arthritis was "probably more related to the IgG4 rather than rheumatoid arthritis."  However, the VA physician did not provide a medical opinion on whether the Veteran's RA was caused by or a result of the presumed in-service exposure.  In comparison, the June 2015 VA examiner reviewed medical treatises and noted that there was no literature that showed an association between herbicide exposure and RA, and that the "heritability of RA has been estimated to be about 60 [percent]" but that "genetic susceptibility has also been associated with environmental factors, primarily smoking."  As such, the examiner opined that "the etiology of rheumatoid arthritis in the Veteran includes genetic factor, environmental factors, specifically smoking, and gene-environmental interaction, but does NOT include herbicide exposure," and that it was less likely than not that the Veteran's RA was caused by or a result of his presumed in-service herbicide exposure.  While the Board acknowledges that the Veteran's medical records indicate he does not smoke, the Board notes that the VA examiner specifically stated that there were no medical treatises that associated RA with herbicide exposure, and that the Veteran's RA was not due to herbicide exposure. 

The Board finds compelling that, as discussed above, the only medical evidence of record providing opinions regarding any etiological relationship between the Veteran's RA and pancreatitis and herbicide exposure-the June 2015 addendums-are negative.  Therefore, the Board finds that service connection for RA and pancreatitis on a presumptive basis secondary to in-service herbicide exposure is not warranted.  See 38 C.F.R. § 3.309(e).

The Board notes that the presumptive service connection procedure does not foreclose proof of direct service connection; a claimant may prove causation.  See Combee v. Brown, 34 F.3d 1039 (1994).

The Board has also considered service connection based on direct exposure to herbicides.  In this regard, the Veteran contends, as noted above, that his RA and pancreatitis are the result of exposure to herbicides while serving in Vietnam during his period of active duty.  Relevant post-service evidence reflect that the Veteran was first diagnosed with RA in 2001, over 30 years after his separation from active duty, and with pancreatitis in June 2006, 36 years after his separation from active duty.  The Board notes that there are no diagnosis or complaints for RA or pancreatitis during service and for several years after service.  Thus, the Veteran lacks the in-service occurrence prong to establish service connection.  See Caluza, 7 Vet. App. at 495-97.  

In addition, the Board finds that service connection for pancreatitis secondary to the Veteran's service-connected diabetes mellitus, type II, is not warranted.  The Board notes that in August 2008 the Veteran's private physician explained that the pancreatitis and the diabetes mellitus, type II, affected different cells within the pancreas.  Further, in December 2012, the Veteran's VA physician observed that the Veteran's IgG4 related diseases "involved the joints with consistent synovial biopsy, the liver with consistent biopsy, the autoimmune pancreatitis, the pseudo-tumor of his orbits."  Neither physicians provided a medical opinion on whether the diabetes mellitus, type II, caused or resulted in the Veteran's pancreatitis and eventual Whipple procedure, which removed his pancreas, spleen, and gallbladder.  

In contrast, the March 2008 VA examiner reviewed medical literature and found "no etiological association between this disorder and diabetes mellitus, type II."  He opined that it was less likely than not that the Veteran's diabetes mellitus, type II, caused or resulted in his pancreatitis.  In addition, the June 2015 VA examiner noted that the "current medical literature was silent for an etiologic association between diabetes mellitus, type II and pseudo-tumor formation (Autoimmune Pancreatitis)," and agreed with the March 2008 VA examiner that it was less likely than not that the Veteran's diabetes mellitus, type II, caused or resulted in his pancreatitis.  The Board finds compelling that, as discussed above, the only medical evidence of record providing opinions regarding any etiological relationship between the Veteran's pancreatitis and diabetes mellitus, type II-the March 2008 and June 2015 VA examinations-are negative.  Therefore, the Board finds that the Veteran's pancreatitis was not caused by or the result of either the Veteran's active service or his service-connected diabetes mellitus, type II.  See 38 C.F.R. §§ 3.303, 3.310.

The Board has considered the Veteran's contentions that Agent Orange compromised his immune system and that his RA and pancreatitis are etiologically linked to his time in service, to include as secondary to herbicide exposure.  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as an etiological relationship between his RA and pancreatitis, and his active military service, to include as secondary to herbicide exposure.  Jandreau, 492 F.3d at 1377.  Thus, the Veteran's own assertions as to the etiology of his RA and pancreatitis have no probative value.

Accordingly, based on the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the service connection claims.  The Veteran does not have RA and pancreatitis traceable to disease or injury incurred in or aggravated during active military service, to include as secondary to herbicide exposure, or as secondary to his service-connected diabetes mellitus, type II.  Thus, the claims of service connection for RA and pancreatitis must be denied.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for rheumatoid arthritis, to include as secondary to herbicide exposure, is denied.
 
Entitlement to service connection for spleen, gallbladder, and pancreas removal, to include as secondary to herbicide exposure and service-connected diabetes mellitus, type II, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


